Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 7 and 11. Specifically, the combination of a method for forming a semiconductor structure, comprising: forming a dielectric structure over the first substrate on the first side, the dielectric structure comprising a first trench directly above the metallic pad; forming a second trench in the dielectric structure and a portion of the first substrate; forming a sacrificial layer filling the first trench and the second trench over the first substrate; forming a third trench directly above the metallic pad in the sacrificial layer; forming a barrier ring and a bonding structure in the third trench, wherein the barrier ring surrounds a portion of the bonding structure; disposing a bonding layer to bond the first substrate to a second substrate; removing a portion of the second side of the first substrate to expose the sacrificial layer within the second trench from the second side; and removing the sacrificial layer by an etchant.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/               Primary Examiner, Art Unit 2814